          Case 6:21-cv-00043-ADA Document 24 Filed 09/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


LATINOS FOR TRUMP, BLACKS FOR                      §
TRUMP, JOSHUA MACIAS, M.S., B.G., R.C.,            §
T.L., A.B., R.R., A.P., J.G., M.B., E.R.,          §                 W-21-CV-00043-ADA
E.R.(2), C.H., I.M., A.L., C.S., H.D., M.T.,       §
I.M.,                                              §
                 Plaintiffs                        §
                                                   §
-vs-                                               §
                                                   §
PETE SESSIONS, MITCH MCCONNELL,                    §
NANCY PELOSI, MARK ZUCKERBERG,                     §
CHUCK SCHUMER, ALEXANDRIA OCASIO-                  §
CORTEZ, BRAD RAFFENSPERGER, ALL                    §
MEMBERS OF THE 117TH U.S. CONGRESS,                §
ALL SECRETARIES OF STATE, ALL STATE                §
GOVERNORS, ROGER SOLLENBERGER,                     §
JUSTIN PELOFSKY, ASHLEY HOFF,                      §
             Defendants                            §



                          ORDER ADOPTING MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION
       Before the Court is the Report and Recommendation of United States Magistrate Judge C.

Jeffrey Manske. ECF No. 23. The report recommends that this Court dismiss Plaintiff’s Complaint

(ECF No. 1) for lack of standing and failure to state a claim, that Plaintiff’s Second Amended

Complaint (ECF No. 14) be stricken, and that all pending motions be denied as moot. The report

and recommendation was filed on August 20, 2021.

       A party may file specific, written objections to the proposed findings and recommendations

of the magistrate judge within fourteen days after being served with a copy of the report and

recommendation, thereby securing de novo review by the district court. 28 U.S.C. § 636(b); Fed.

R. Civ. P. 72(b). As of today, neither party has filed objections.
          Case 6:21-cv-00043-ADA Document 24 Filed 09/21/21 Page 2 of 2




        When no objections are timely filed, a district court reviews the magistrate judge’s report

and recommendation for clear error. See Fed. R. Civ. P. 72 advisory committee’s note (“When no

timely objection is filed, the [district] court need only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.”). The Court has reviewed the report

and recommendation and finds no clear error.

        IT IS THEREFORE ORDERED that the Report and Recommendation of United States

Magistrate Judge Manske (ECF No. 11) is ADOPTED.

        IT IS FURTHER ORDERED that Plaintiff’s Complaint be DISMISSED WITHOUT

PREJUDICE, that Plaintiff’s Second Amended Complaint be STRICKEN, and that all pending

Motions be DENIED AS MOOT.



SIGNED this 21st day of September, 2021.




                                        ALAN D ALBRIGHT
                                        UNITED STATES DISTRICT JUDGE
